Aflac Incorporated 3rd Quarter 2015 10-Q [afl-09301510q.htm]
EXHIBIT 10.5






























AFLAC INCORPORATED


EXECUTIVE DEFERRED COMPENSATION PLAN
































As amended and restated
effective September 1, 2015












--------------------------------------------------------------------------------








AFLAC INCORPORATED


EXECUTIVE DEFERRED COMPENSATION PLAN




Effective as of the 1st day of September, 2015, Aflac Incorporated (the
“Controlling Company”) hereby amends and restates the Aflac Incorporated
Executive Deferred Compensation Plan (the “Plan”).




BACKGROUND AND PURPOSE




A.    Background. The Plan was initially adopted effective as of January 1,
1999, and was subsequently amended. Effective September 1, 2015, the Plan, as
set forth in this document, is intended and should be construed as a restatement
and continuation of the Plan as previously in effect.


B.    Goal. The Controlling Company desires to provide to key management
employees of the participating companies one or more of the following benefits:
(i) an opportunity to defer the receipt and income taxation of a portion of such
employees’ annual compensation; (ii) additional retirement benefits; and (iii)
additional deferred compensation.


C.    Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals may be made and to describe the
nature and extent of the employees’ rights to their deferred amounts.


D.    Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.




STATEMENT OF AGREEMENT




To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions of
the Plan as follows:




--------------------------------------------------------------------------------





AFLAC INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
 
ARTICLE I DEFINITIONS
1
 
1.1
Account
1
 
1.2
Administrative Committee
1
 
1.3
Affiliate
1
 
1.4
Annual Bonus
1
 
1.5
Annual Bonus Contributions
1
 
1.6
Annual Bonus Election
1
 
1.7
Annual Compensation
1
 
1.8
Base Salary
2
 
1.9
Base Salary Contributions
2
 
1.10
Beneficiary
2
 
1.11
Board
2
 
1.12
Business Day
2
 
1.13
Cause
2
 
1.14
Change in Control
2
 
 
(a) General Definition
2
 
 
(b) Payment Definition Under Code Section 409A
3
 
1.15
Code
6
 
1.16
Company Stock
6
 
1.17
Company Stock Fund
6
 
1.18
Company Stock Unit
6
 
1.19
Compensation Committee
6
 
1.20
Controlling Company
6
 
1.21
Deferral Contributions
6
 
1.22
Director
6
 
1.23
Disability or Disabled
7
 
1.24
Discretionary Contributions
7
 
1.25
Effective Date
7
 
1.26
Eligible Employee
7
 
1.27
ERISA
7
 
1.28
Executive Employer Contribution
7
 
1.29
FICA Tax
7
 
1.30
Financial Hardship
7
 
1.31
Investment Election
8
 
1.32
Investment Funds
8
 
1.33
Key Employee
8
 
1.34
Matching Contributions
8
 
1.35
Participant
8


i

--------------------------------------------------------------------------------



 
1.36
Participating Company
8
 
1.37
Payment Date
8
 
1.38
Plan
8
 
1.39
Plan Year
8
 
1.40
Post 409A Account
8
 
1.41
Pre-409A Account
8
 
1.42
Retirement Plans Investment Committee
9
 
1.43
Salary Deferral Election
9
 
1.44
Separate from Service or Separation from Service
9
 
 
(a) Leaves of Absence
9
 
 
(b) Status Change
9
 
 
(c) Termination of Employment
9
 
1.45
Surviving Spouse
10
 
1.46
Trust or Trust Agreement
10
 
1.47
Trust Fund
10
 
1.48
Trustee
10
 
1.49
Valuation Date
10
 
1.50
Years of Employment
10
 
1.51
Years of Participation
10
 
 
 
 
ARTICLE II ELIGIBILITY AND PARTICIPATION
11
 
2.1
Eligibility for Deferral Contributions
11
 
 
(a) Annual Participation
11
 
 
(b) Interim Plan Year Participation
11
 
2.2
Procedure for Admission
11
 
2.3
Eligibility for Discretionary Contributions
11
 
2.4
Eligibility for Executive Employer Contributions
11
 
2.5
Cessation of Eligibility
11
 
 
 
 
ARTICLE III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
13
 
3.1
Participants’ Accounts
13
 
 
(a) Establishment of Accounts
13
 
 
(b) Nature of Contributions and Accounts
13
 
 
(c) Several Liabilities
13
 
 
(d) General Creditors
13
 
3.2
Deferral Contributions
13
 
 
(a) Effective Date
14
 
 
(b) Term and Irrevocability of Election
14
 
 
(c) Amount
15
 
 
(d) Crediting of Deferral Contributions
15
 
3.3
Matching Contributions
15
 
3.4
Discretionary Contributions
16
 
3.5
Executive Employer Contributions
16
 
3.6
Debiting of Distributions
16
 
3.7
Crediting of Earnings
16
 
 
(a) General Rule
16
 
 
(b) Cash Dividends
17


ii

--------------------------------------------------------------------------------



 
 
(c) Adjustments for Stock Dividends and Splits
17
 
3.8
Value of Account
17
 
 
(a) General Rule
17
 
 
(b) Value of Company Stock
17
 
3.9
Vesting
18
 
 
(a) General
18
 
 
(b) Executive Employer Contributions
18
 
 
(c) Change in Control
20
 
 
(d) Other Vesting Schedules
20
 
3.10
Notice to Participants of Account Balances
20
 
3.11
Good Faith Valuation Binding
21
 
3.12
Errors and Omissions in Accounts
21
 
 
 
 
ARTICLE IV INVESTMENT FUNDS
22
 
4.1
Selection by Retirement Plans Investment Committee
22
 
4.2
Participant Direction of Deemed Investments
22
 
 
(a) Nature of Participant Direction
22
 
 
(b) Investment of Contributions
22
 
 
(c) Investment of Existing Account Balances
22
 
 
(d) Administrative Committee Discretion
23
 
 
 
 
ARTICLE V PAYMENT OF POST-409A ACCOUNT BALANCES
24
 
5.1
Amount of Benefit Payments for Post-409A Account
24
 
5.2
Timing and Form of Distribution of Post-409A Account
24
 
 
(a) Timing of Distributions
24
 
 
(b) Form of Distribution for Post-409A Account Balances
24
 
 
(c) Modifications of Form and Timing
25
 
 
(d) Medium of Payment
26
 
 
(e) Order of Distribution
26
 
 
(f) Cash-out
26
 
5.3
Change in Control
27
 
5.4
Death Benefits
27
 
5.5
Distribution of Post-409A Account Discretionary Contributions
27
 
 
(a) Determination by Grantor
27
 
 
(b) Participant Election in Absence of Designation by Grantor
27
 
 
(c) Default Payment
28
 
5.6
Distribution of Executive Employer Contributions
28
 
 
(a) Generally
28
 
 
(b) Installment Election
28
 
 
(c) Change in Form of Payments
28
 
 
(d) Other Distribution Rules
28
 
5.7
Hardship Withdrawals
29
 
5.8
Taxes
29
 
 
(a) Amounts Payable Whether or Not Account is in Pay Status
29
 
 
(b) Amounts Payable Only if Account is in Pay Status
29
 
5.9
Offset of Post-409A Account by Amounts Owed to the Affiliates
29
 
5.10
No Acceleration of Post-409A Account Payments
30


iii

--------------------------------------------------------------------------------



ARTICLE VI PAYMENT OF PRE-409A ACCOUNT BALANCES
31
 
6.1
Benefit Payments of Pre-409A Accounts Upon Termination of Service for
 
Reasons Other than Death
31
 
 
(a) General Rule Concerning Benefit Payments
31
 
 
(b) Timing of Distribution
31
 
6.2
Form of Distribution for Pre-409A Account
32
 
 
(a) Single-Sum Payment
32
 
 
(b) Annual Installments
32
 
 
(c) Multiple Forms of Distribution
32
 
 
(d) Change in Control
32
 
 
(e) Form of Assets
33
 
 
(f) Order of Distribution
33
 
6.3
Death Benefits
33
 
6.4
In-Service Distributions
33
 
 
(a) Hardship Distributions
33
 
 
(b) Distributions with Forfeiture
33
 
6.5
Taxes
34
 
 
 
 
ARTICLE VII CLAIMS
35
 
7.1
Rights
35
 
7.2
Claim Procedure
35
 
 
(a) Initial Claim
35
 
 
(b) Appeal
35
 
7.3
Satisfaction of Claims
36
 
 
 
 
ARTICLE VIII SOURCE OF FUNDS; TRUST
37
 
8.1
Source of Funds
37
 
8.2
Trust
37
 
 
(a) Establishment
37
 
 
(b) Distributions
37
 
 
(c) Status of the Trust
37
 
 
(d) Change in Control
37
 
8.3
Funding Prohibition under Certain Circumstances
38
 
 
 
 
ARTICLE IX ADMINISTRATIVE AND RETIREMENT PLANS INVESTMENT
 
COMMITTEES
39
 
9.1
Action of Administrative Committee
39
 
9.2
Rights and Duties of Administrative Committee
39
 
9.3
Compensation, Indemnity and Liability
40
 
9.4
Retirement Plans Investment Committee
40
 
 
(a) Appointment
40
 
 
(b) Duties
40
 
9.5
Delegation and Discretion
40
 
 
(a) Delegation
40
 
 
(b) Discretion
40








iv

--------------------------------------------------------------------------------



ARTICLE X AMENDMENT AND TERMINATION
42
 
10.1
Amendments
42
 
10.2
Termination of Plan
42
 
 
(a) Freezing
42
 
 
(b) Termination
42
 
 
 
 
ARTICLE XI MISCELLANEOUS
43
 
11.1
Beneficiary Designation
43
 
 
(a) General
43
 
 
(b) No Designation or Designee Dead or Missing
43
 
11.2
Distribution Pursuant to Domestic Relations Order
43
 
11.3
Taxation
43
 
11.4
Elections Prior to 2009
44
 
11.5
No Employment Contract
44
 
11.6
Headings
44
 
11.7
Gender and Number
44
 
11.8
Assignment of Benefits
44
 
11.9
Legally Incompetent
44
 
11.10
Governing Law
45

EXHIBIT A
A-1










v

--------------------------------------------------------------------------------







ARTICLE I
DEFINITIONS


For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meaning set forth below unless a different meaning plainly
is required by the context.


1.1    Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted in accordance with
the terms of the Plan to the account record established for such Participant or
Beneficiary. As determined by the Administrative Committee, an Account may be
divided into separate subaccounts.


1.2    Administrative Committee means the committee designated by the
Compensation Committee to act on behalf of the Controlling Company to administer
the Plan. If at any time the Compensation Committee has not designated an
Administrative Committee, the Compensation Committee will serve as the
Administrative Committee. Subject to the limitation in Section 9.1 relating to
decisions that affect solely their own benefits under the Plan, individuals who
are management level employees and/or Participants may serve as members of the
Administrative Committee. The Administrative Committee will act on behalf of the
Controlling Company to administer the Plan, all as provided in Article IX.


1.3    Affiliate means the Controlling Company and any corporation or other
entity that is required to be aggregated with the Controlling Company under Code
Sections 414(b) or (c). Notwithstanding the foregoing, for purposes of
determining whether a Separation from Service has occurred with any
Participating Company, the term “Affiliate” will include such Participating
Company and all entities that would be treated as a single employer with such
Participating Company under Code Sections 414(b) or (c), but substituting “at
least 50 percent” instead of “at least 80 percent” each place it appears in
applying such rules.


1.4    Annual Bonus means, for a Participant for any Plan Year, that portion of
an Eligible Employee’s compensation for that Plan Year payable before the
Participant’s Separation from Service as an annual bonus under (i) the Aflac
Management Incentive Plan or any successor plan thereto; and (ii) any annual
sales-based bonus plan.


1.5    Annual Bonus Contributions means, for a Participant for any Plan Year,
that portion of such Participant’s Annual Bonus deferred under the Plan pursuant
to Section 3.2.


1.6    Annual Bonus Election means a written, electronic or other form of
election permitted by the Administrative Committee, pursuant to which a
Participant may elect to defer under the Plan all or a portion of his Annual
Bonus.


1.7    Annual Compensation means, for purposes of the Executive Employer
Contributions, the amount earned by a Participant from the Affiliates for
services performed as an employee (but not as a consultant) during a relevant
calendar year as wages, salaries for professional services, and cash bonuses.
For clarification, “Annual Compensation” for a relevant calendar year will
include all such earned compensation whether or not paid to the Participant,
including (i) such earned compensation contributed by the Affiliates on behalf
of a Participant

1

--------------------------------------------------------------------------------







pursuant to a salary reduction agreement which is not includable in the gross
income of the Participant under Code Sections 125, 402(a)(8) or 402(h); (ii)
such earned compensation deferred by the Affiliates under the Plan either (A) on
behalf of a Participant pursuant to a salary reduction agreement, or (B) as a
result of the Affiliates’ specific decision to make a deferral of base salary in
lieu of paying current cash compensation to the Participant; and (iii) such
earned compensation that is comprised of bonuses that would have been paid in
cash to the Participant if he had not voluntarily waived them.
1.8    Base Salary means, for a Participant for any Plan Year, the total of such
Participant’s base salary, prior to any deductions, for such Plan Year payable
before the Participant’s Separation from Service.


1.9    Base Salary Contributions means, for a Participant for each Plan Year,
the portion of such Participant’s Base Salary deferred under the plan pursuant
to Section 3.2.


1.10    Beneficiary means, with respect to a Participant, the person(s)
designated in accordance with Section 11.1 to receive any death benefits that
may be payable under the Plan upon the death of the Participant.


1.11    Board means the Board of Directors of the Controlling Company.


1.12    Business Day means each day on which the Trustee operates, and is open
to the public, for its business.


1.13    Cause means a Participant’s involuntary termination of employment by the
Affiliates, or a Participant’s voluntary termination of employment with the
Affiliates in anticipation that the Participant will be terminated, in any case,
for what the Compensation Committee or the Controlling Company’s Chief Executive
Officer determines is due to the Participant’s: (i) continued failure to
substantially perform his duties with the Affiliates (other than due to his
incapacity due to physical or mental illness) after a written demand to do so by
the Board, the Controlling Company’s Chief Executive Officer, or the Controlling
Company’s Senior Human Resources Officer; (ii) engaging in conduct that is
injurious to the Controlling Company or any Affiliate; or (iii) conviction of,
or plea of guilty or no contest to, a felony or a crime of moral turpitude.


1.14    Change in Control.


(a)    General Definition. For purposes of a Participant’s Pre-409A Account,
Change in
Control means the occurrence of any of the following events:


(i)    Any Person is or becomes the beneficial owner, directly or indirectly, of
securities of the Controlling Company representing 30% or more of the combined
voting power of the Controlling Company’s then outstanding securities; provided,
for purposes of this subsection (i), securities acquired directly from the
Controlling Company or its Affiliates will not be taken into account as
securities beneficially owned by such Person;

2

--------------------------------------------------------------------------------







(ii)    During any period of 2 consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a Person who has entered into an agreement with the
Controlling Company to effect a transaction described in subsection (i), (iii)
or (iv) hereof) whose election by the Board or nomination for election by the
Controlling Company’s shareholders was approved by a vote of at least 2/3 of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;


(iii)    The shareholders of the Controlling Company approve a merger or
consolidation of the Controlling Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Controlling Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Controlling Company, at least 75% of the combined voting power of the voting
securities of the Controlling Company or such surviving entity outstanding
immediately after such merger or consolidation; or (B) a merger or consolidation
effected to implement a recapitalization of the Controlling Company (or similar
transaction) in which no Person acquires more than 50% of the combined voting
power of the Controlling Company’s then outstanding securities; or


(iv)    The shareholders of the Controlling Company approve a plan of complete
liquidation of the Controlling Company or an agreement for the sale or
disposition by the Controlling Company of all or substantially all of the
Controlling Company’s assets.


As used herein, the term “Person” will have the meaning given in Section 3(a)(9)
of the Securities Exchange Act of 1934, as modified and used in Sections 13(d)
and 14(d) thereof; provided, a Person will not include (A) the Controlling
Company or any of its subsidiaries; (B) a trustee or other fiduciary holding
securities under an employee benefit plan of the Controlling Company or any of
its subsidiaries; (C) an underwriter temporarily holding securities pursuant to
an offering of such securities; or (D) a corporation owned, directly or
indirectly, by the shareholders of the Controlling Company in substantially the
same proportions as their ownership of stock of the Controlling Company.


(b)    Payment Definition Under Code Section 409A. For purposes of a
Participant’s Post-409A Account, “Change in Control” means any of the events
specified in (i), (ii), (iii) or (iv) below, subject to the rules described in
subsection (v) below:


(i)    Any one person, or more than one person acting as a group (as described
below), acquires ownership of stock of the Controlling Company that, together
with stock held by such person or group constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Controlling
Company. However, if any one person, or more than one person acting as a group,
is considered to own more than 50 percent of the total fair market value or
total voting power of the stock of the Controlling Company, the acquisition of
additional stock by the same person or persons

3

--------------------------------------------------------------------------------







is not considered to cause a Change in Control. An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Controlling Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
subsection. This subsection applies only when there is a transfer of stock of
the Controlling Company (or issuance of stock of the Controlling Company) and
stock in the Controlling Company remains outstanding after the transaction.


(ii)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Controlling
Company possessing 30 percent or more of the total voting power of the stock of
the Controlling Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the Controlling Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control.


(iii)    A majority of members of the Controlling Company’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Controlling
Company’s board of directors before the date of the appointment or election.
  
(iv)    Any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Controlling Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Controlling Company
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Controlling Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


(A)    There is no Change in Control under this subsection (iv) when there is a
transfer to an entity that is controlled by the shareholders of the Controlling
Company immediately after the transfer, as provided in this subsection. A
transfer of assets by the Controlling Company is not treated as a change in the
ownership of such assets if the assets are transferred to:
(1)    A shareholder of the Controlling Company (immediately before the asset
transfer) in exchange for or with respect to its stock;


(2)    An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Controlling Company;


(3)    A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total

4

--------------------------------------------------------------------------------







value or voting power of all the outstanding stock of the Controlling Company;
or


(4)    An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in subsection (3)
above.


(B)    For purposes of this subsection (iv) and except as otherwise provided in
Treasury Regulations, a person’s status is determined immediately after the
transfer of the assets. For example, a transfer to a company in which the
Controlling Company has no ownership interest before the transaction, but that
is a majority-owned subsidiary of the Controlling Company after the transaction,
is not treated as a Change in Control.


(v)    Additional Rules.


(A)    Persons Acting as a Group. Persons will not be considered to be acting as
a group solely because they purchase assets of the same corporation at the same
time with respect to subsection (iv), or solely because they purchase or own
stock of the same corporation at the same time with respect to subsections (i),
(ii) and (iii). However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets (with respect to subsection (iv)) or stock
(with respect to subsections (i), (ii) and (iii)), or similar business
transaction with the Controlling Company. If a person, including an entity
shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of assets (with respect to subsection
(iv)) or stock (with respect to subsections (i), (ii) and (iii)), or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

5

--------------------------------------------------------------------------------







(B)    Attribution of Stock Ownership. For purposes of this section, Code
Section 318(a) applies to determine stock ownership. Stock underlying a vested
option is considered owned by the individual who holds the vested option (and
the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulations Section 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.


(C)    Acquisition of Additional Control. If any one person, or more than one
person acting as a group, is considered to effectively control the Controlling
Company (as determined under subsections (ii) and (iii)), the acquisition of
additional control of the Controlling Company by the same person or persons is
not considered to cause a Change in Control under subsections (i), (ii) or
(iii).


1.15    Code means the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.


1.16    Company Stock means the $.10 par value common stock of the Controlling
Company.


1.17    Company Stock Fund means an Investment Fund, the rate of return of which
will be determined as if the amounts deemed invested therein have been invested
in shares of Company Stock. The aggregate of all Company Stock Units under the
Plan will constitute the Company Stock Fund.


1.18    Company Stock Unit means an accounting entry that is equal in value at
any time to the current fair market value of one share of Company Stock, and
that represents an unsecured obligation to pay that amount to a Participant in
accordance with the terms of the Plan. A Company Stock Unit will not carry any
voting, dividend or other similar rights and will not constitute an option or
any other right to acquire any equity securities of the Controlling Company.


1.19    Compensation Committee means the Compensation Committee of the Board.


1.20    Controlling Company means Aflac Incorporated, a Georgia corporation with
its principal place of business in Columbus, Georgia.


1.21    Deferral Contributions means, for each Plan Year, a Participant’s Base
Salary Contributions and Annual Bonus Contributions deferred under the Plan
pursuant to Section 3.2.


1.22    Director means an individual employed by a Participating Company who is
classified by the Participating Company as, and has the job title of, Director,
but who does not have the job title of Market Director, Co-Market Director or
Assistant Market Director.

6

--------------------------------------------------------------------------------







1.23    Disability or Disabled means that a Participant has been determined to
be disabled under the group long-term disability plan maintained by the
Affiliates in which the Participant participates.


1.24    Discretionary Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.4.


1.25    Effective Date means September 1, 2015, the date that this amendment and
restatement of the Plan will be effective. The Plan was initially effective on
January 1, 1999.


1.26    Eligible Employee means, for a Plan Year, an individual who is a
U.S.-based employee of a Participating Company and who is either an officer
(other than an Assistant Vice President) or a Director of such Participating
Company (other than a Market Director, Co-Market Director or Assistant Market
Director of such Participating Company). The Compensation Committee, from time
to time and in its sole discretion, may designate such other individuals, on an
individual basis or as part of a specified group, as eligible to participate in
the Plan. To be an “Eligible Employee”, such an employee must be a member of a
select group of key management or highly compensated employees of the
Affiliates.


1.27    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.


1.28    Executive Employer Contribution means the amount (if any) credited to an
Executive Participant’s Account pursuant to Section 3.5.


1.29    FICA Tax means the Federal Insurance Contributions Act tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2).


1.30    Financial Hardship means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of the Participant’s dependent [as defined in Code Section 152(a)] or, with
respect to distributions upon Financial Hardship from a Participant’s Post-409A
Account, the Participant’s Beneficiary, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Financial
Hardship will be determined by the Administrative Committee on the basis of the
facts of each case, including information supplied by the Participant in
accordance with uniform guidelines prescribed from time to time by the
Administrative Committee; provided, the Participant will be deemed not to have a
Financial Hardship to the extent that such hardship is or may be relieved:


(a)    Through reimbursement or compensation by insurance or otherwise;


(b)    By liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause severe financial hardship; or


(c)    By cessation of deferrals under the Plan.


Examples of what are not considered Financial Hardships include the need to send
a Participant’s child to college or the desire to purchase a home.

7

--------------------------------------------------------------------------------







1.31    Investment Election means an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account will be deemed
to be invested.


1.32    Investment Funds means the investment funds selected from time to time
by the Retirement Plans Investment Committee for purposes of determining the
rate of return on amounts deemed invested pursuant to the terms of the Plan.


1.33    Key Employee means a Participant who is a “specified employee” as
defined in Code Section 409A as of: (i) for a Participant who Separates from
Service on or after the first day of a calendar year and before the first day of
the fourth month of such calendar year, the December 31 of the second calendar
year preceding the calendar year in which such Participant Separates from
Service; or (ii) for any other Participant, the preceding December 31. For
purposes of identifying Key Employees, the Participant’s compensation means all
of the items listed in Treasury Regulations Section 1.415(c)-2(b), and excluding
all of the items listed in Treasury Regulations Section 1.415(c)-2(c).


1.34    Matching Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.3.


1.35    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.


1.36    Participating Company means, as of the Effective Date, each of (i) the
Controlling Company, and (ii) each of its Affiliates that are designated by the
Controlling Company on Exhibit A hereto as Participating Companies herein. In
addition, any other Affiliate in the future may adopt the Plan with the consent
of the Compensation Committee, and such Affiliate’s name will be added to
Exhibit A without the necessity of amending the Plan.


1.37    Payment Date means the date on which all or a portion of the
Participant’s benefit is scheduled to be paid (in the case of a lump-sum
payment) or commenced (in the case of installment payments) pursuant to the
terms of the Plan.


1.38    Plan means the Aflac Incorporated Executive Deferred Compensation Plan,
as contained herein and all amendments hereto. For tax purposes and purposes of
Title I of ERISA, the Plan is intended to be an unfunded, nonqualified deferred
compensation plan covering certain designated employees who are within a select
group of key management or highly compensated employees.


1.39    Plan Year means the 12-consecutive-month period ending on December 31 of
each year.


1.40    Post 409A Account means the portion of a Participant’s Account that is
not the Participant’s Pre-409A Account.


1.41    Pre-409A Account means the portion of a Participant’s Account
attributable to the balance of the Participant’s Account that was earned and
vested as of December 31, 2004.

8

--------------------------------------------------------------------------------







1.42    Retirement Plans Investment Committee means the committee that will make
and effect investment decisions, as provided in Article IX. To the extent that a
Retirement Plans Investment Committee is not appointed, any other person or
committee appointed by the Compensation Committee may act in lieu thereof.


1.43    Salary Deferral Election means a written, electronic or other form of
election permitted by the Administrative Committee, pursuant to which a
Participant may elect to defer under the Plan a portion of his Base Salary.


1.44    Separate from Service or Separation from Service means that a
Participant separates from service with the Participating Company that is his
employer and its Affiliates, as defined in Code Section 409A and guidance issued
thereunder. Generally, a Participant Separates from Service if the Participant
dies, retires or otherwise has a termination of employment with all Affiliates,
determined in accordance with the following:


(a)    Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with an
Affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the Participant will return to perform services for an
Affiliate. If the period of leave exceeds 6 months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence will
be substituted for such 6-month period.


(b)    Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must Separate from
Service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services to
Affiliates as an employee and as a member of the Board of Directors, the
services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan.


(c)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Affiliates and the Participant reasonably anticipate that (i) no
further services will be performed after a certain date, or (ii) the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to less than
50 percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to all Affiliates if the Participant has
been providing services to all Affiliates less than 36 months). Facts and
circumstances to be considered in making this determination include, but

9

--------------------------------------------------------------------------------







are not limited to, whether the Participant continues to be treated as an
employee for other purposes (such as continuation of salary and participation in
employee benefit programs), whether similarly situated service providers have
been treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) above, for purposes of this subsection the Participant is
treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Participant is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable 36-month (or shorter) period).
1.45    Surviving Spouse means, with respect to a Participant, the person who is
treated as married to such Participant under the laws of any U.S. or foreign
jurisdiction that has the legal authority to sanction marriages. The
determination of a Participant’s Surviving Spouse will be made as of the date of
such Participant’s death.


1.46    Trust or Trust Agreement means the separate agreement or agreements
between the Controlling Company and the Trustee governing the Trust Fund, and
all amendments thereto.


1.47    Trust Fund means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.


1.48    Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.


1.49    Valuation Date means each Business Day; provided, the value of an
Account on a day other than a Valuation Date will be the value determined as of
the immediately preceding Valuation Date.


1.50    Years of Employment means the calendar years in which the Participant is
employed by the Affiliates for the entire calendar year. If a Participant
terminates employment with the Affiliates and is later rehired, previous Years
of Employment will only be taken into account to the extent determined by the
Compensation Committee. The Compensation Committee may grant a Participant
additional Years of Employment in its discretion at any time.


1.51    Years of Participation means the calendar years in which the Participant
is participating in the Executive Employer Contributions portion of the Plan for
the entire calendar year. If a Participant terminates employment with the
Affiliates and is later rehired, previous Years of Participation will only be
taken into account to the extent determined by the Compensation Committee. The
Compensation Committee may grant a Participant additional Years of Participation
at its discretion at any time.

10

--------------------------------------------------------------------------------







ARTICLE II
ELIGIBILITY AND PARTICIPATION


2.1    Eligibility for Deferral Contributions.


(a)    Annual Participation. Each individual who is an Eligible Employee as of
the first day of a Plan Year will be eligible to participate in the Plan with
respect to Deferral Contributions for the entire Plan Year.


(b)    Interim Plan Year Participation. Each individual who becomes an Eligible
Employee during a Plan Year will be eligible to participate in the Plan with
respect to Deferral Contributions for a portion of such Plan Year. Such
individual’s participation will become effective as of the first day of the
calendar month coinciding with or next following the date he becomes an Eligible
Employee.


2.2    Procedure for Admission. The Administrative Committee may require a
Participant to complete such forms and provide such data as the Administrative
Committee determines in its sole discretion. Such forms and data may include,
without limitation, a Salary Deferral Election, an Annual Bonus Election, the
Eligible Employee’s acceptance of the terms and conditions of the Plan, and the
designation of a Beneficiary to receive any death benefits payable hereunder.


2.3    Eligibility for Discretionary Contributions.


The Compensation Committee, the Chief Executive Officer of the Controlling
Company or his duly authorized designee, or the Senior Human Resources Officer
of the Controlling Company may select at any time or times any employee of the
Affiliates who is a member of a select group of key management or highly
compensated employees of the Affiliates for participation in the Plan with
respect to Discretionary Contributions.
2.4    Eligibility for Executive Employer Contributions.
The Compensation Committee may select at any time any Eligible Employee for
participation in the Plan with respect to Executive Employer Contributions.
2.5    Cessation of Eligibility.


The Administrative Committee may remove a Participant from active participation
in the Plan with respect to Deferral Contributions if he ceases to satisfy the
criteria which qualified him as an Eligible Employee, in which case his Deferral
Contributions under the Plan will not apply to compensation earned in any Plan
Year after the Plan Year in which he ceases to satisfy the criteria which
qualified him as an Eligible Employee. A Participant’s active participation in
the Plan with respect to Executive Employer Contributions will end upon the
earliest of: (i) the date of his Separation from Service; (ii) the date he
incurs a reduction or elimination of officer status; or (iii) the date the
Compensation Committee removes such Eligible Employee from active participation
in the Plan with respect to Executive Employer

11

--------------------------------------------------------------------------------







Contributions, which the Compensation Committee may do at any time. Even if his
active participation in the Plan ends, a current or former Eligible Employee
will remain an inactive Participant in the Plan until the earlier of (i) the
date the full amount of his vested Account (if any) is distributed from the
Plan, or (ii) the date he again becomes an Eligible Employee and recommences
active participation in the Plan. During the period of time that a current or
former Eligible Employee is an inactive Participant in the Plan, his Account
will continue to be credited with earnings as provided for in Section 3.6.

12

--------------------------------------------------------------------------------







ARTICLE III
PARTICIPANTS' ACCOUNTS; DEFERRALS AND CREDITING


3.1    Participants’ Accounts.


(a)    Establishment of Accounts. The Administrative Committee will establish
and maintain an Account on behalf of each Participant. Each Account will be
credited with (i) Deferral Contributions (separated as necessary or helpful into
Base Salary Contributions and Annual Bonus Contributions), (ii) Matching
Contributions, (iii) Discretionary Contributions, (iv) Executive Employer
Contributions, and (v) earnings attributable to such Account, and will be
debited by the amount of all distributions. Each Account will be subdivided into
a Pre-409A Account and a Post-409A Account, which will be separately accounted
for under the Plan. Each Account of a Participant will be maintained until the
value thereof has been distributed to or on behalf of such Participant or his
Beneficiary.


(b)    Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries. Except
as provided in Article VIII, no monies or other assets will actually be set
aside for such Participant, and all payments to a Participant under the Plan
will be made from the general assets of the Participating Companies.


(c)    Several Liabilities. Each Participating Company will be severally (and
not jointly) liable for the payment of benefits under the Plan in an amount
equal to the total of (i) all undistributed Deferral Contributions, (ii) all
undistributed Matching Contributions, (iii) all undistributed Discretionary
Contributions, (iv) all undistributed Executive Employer Contributions, and (v)
all investment earnings attributable to the amounts described in clauses
(i)-(iv) hereof. The Administrative Committee will allocate the total liability
to pay benefits under the Plan among the Participating Companies, and the
Administrative Committee’s determination will be final and binding.


(d)    General Creditors. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan will be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
will be and remain no more than an unsecured, general creditor of such
Participating Company.


3.2    Deferral Contributions.


Subject to the suspension period provided in Section 6.4(b), each Eligible
Employee who is eligible to participate in the Plan for all or any portion of a
Plan Year may elect to have Deferral Contributions made on his behalf for such
Plan Year by completing and delivering to the Administrative Committee (or its
designee) a Salary Deferral Election and/or an Annual Bonus Election, setting
forth the terms of his election(s). Subject to the terms and conditions set
forth below, a Salary Deferral Election may provide for the reduction of an
Eligible Employee’s Base Salary earned during the Plan Year for which the Salary
Deferral

13

--------------------------------------------------------------------------------







Election is in effect, and an Annual Bonus Election will provide for the
reduction of an Eligible Employee’s Annual Bonus earned during the Plan Year for
which the Annual Bonus Election is in effect. The following terms will apply to
such elections:
(a)    Effective Date.


(i)    General Deadline. A Participant’s Salary Deferral Election and Annual
Bonus Election for the compensation earned during a Plan Year must be made
before the first day of such Plan Year, except as provided in subsection (ii)
below.


(ii)    Special Rule for New Participants.


(A)    Salary Deferrals. If a Participant initially becomes an Eligible Employee
(determined in accordance with Code Section 409A) and does not make an initial
Salary Deferral Election within the time period set forth in subsection (i)
above, such Participant may make a prospective Salary Deferral Election (but not
an Annual Bonus Election) either before or within 30 days after the date on
which his participation becomes effective. Such election will apply to the
Participant’s Base Salary for services performed after the Salary Deferral
Election is made, starting with the second payroll period that begins after the
30-day period commencing on the date on which the Participant’s participation
becomes effective.


(B)    Newly Eligible. If a former Eligible Employee again becomes an Eligible
Employee under the Plan within 24 months after he ceased to be eligible under
the Plan, such individual will not be treated as newly eligible under the Plan
upon return to eligible status for purposes of this subsection (ii). If a former
participant in the Aflac Incorporated Market Director Deferred Compensation Plan
(the “MDDCP”) becomes an Eligible Employee under the Plan within 24 months after
he ceased to be eligible under the MDDCP, such individual will not be treated as
newly eligible under the Plan upon so becoming an Eligible Employee, for
purposes of this subsection (ii).


(b)    Term and Irrevocability of Election. An Eligible Employee may change his
Salary Deferral Election and/or Annual Bonus Election for the Plan Year any time
prior to the deadlines specified in subsections (a)(i) or (a)(ii) above (as
applicable to the Participant), only to the extent (if any) permitted by, and
subject to any restrictions or procedures determined by, the Administrative
Committee. Upon the latest of the deadlines specified in (a)(i) or (a)(ii) above
that applies to a Participant, such Participant’s Salary Deferral Election
and/or Annual Bonus Election, or failure to elect, will become irrevocable for
the Plan Year except as provided under this subsection (b). Each Participant’s
Salary Deferral Election and Annual Bonus Election will remain in effect only
for the Plan Year for which it is made. A Participant’s Salary Deferral Election
and Annual Bonus Election will be cancelled on the date the Participant receives
a hardship distribution under an Affiliate’s tax-qualified retirement plan, but
only to the extent that plan provides that a hardship distribution will be
deemed necessary to satisfy an immediate and heavy financial need if the
employee is prohibited from making elective contributions and employee
contributions to all plans maintained by his employer for a period

14

--------------------------------------------------------------------------------







following the hardship distribution. A Participant’s Salary Deferral Election
and Annual Bonus Election will also be cancelled on the date the Participant
Separates from Service. A Participant’s Salary Deferral Election and Annual
Bonus Election may be cancelled in the discretion of the Administrative
Committee as permitted under Code Section 409A (for example, on the date the
Participant receives an unforeseeable emergency distribution pursuant to Code
Section 409A, or hardship distribution under Treasury Regulations Section
1.401(k)-1(d)(3), under any plan maintained by the Affiliates). If a Participant
is transferred from the employment of one participating company to the
employment of another participating company, his Salary Deferral Election and
Annual Bonus Election with the first participating company will remain in effect
and will apply to his compensation from the second participating company until
terminated in accordance with this subsection.
(c)    Amount.


(i)    Salary Deferrals. A Participant may elect to defer his Base Salary
payable in each regular paycheck up to a maximum of 75% (or such other maximum
percentage and/or amount, if any, established by the Administrative Committee
from Plan Year to Plan Year). Notwithstanding the foregoing, a Participant’s
deferral for a paycheck will not exceed the amount of his Base Salary payable in
such paycheck equal to the amount remaining after required withholdings under
Federal Insurance Contributions Act.


(ii)    Bonus Deferrals. The Participant may elect to defer his Annual Bonus up
to 100% (or such other maximum percentage and/or amount, if any, established by
the Administrative Committee from Plan Year to Plan Year). Any election will be
applied to the Participant’s gross Annual Bonus without reduction for any FICA
Tax applicable to the Annual Bonus, but the deferral amount will be deducted
after any FICA Tax applicable to the Annual Bonus and other tax withholding
related to the amount of such FICA Taxes as permitted under Code Section 409A,
and the deferral amount will not exceed the amount of the Annual Bonus after
reduction for FICA Taxes and such related tax withholding.


(d)    Crediting of Deferral Contributions. For each Plan Year that a
Participant has a Salary Deferral Election or Annual Bonus Election in effect,
the Administrative Committee will credit the amount of such Participant’s
Deferral Contributions to his Account on, or as soon as practicable after, the
Valuation Date on which such amount would have been paid to him but for his
Salary Deferral Election or Annual Bonus Election.


3.3    Matching Contributions.


If and to the extent the Chief Executive Officer of the Controlling Company, his
duly authorized designee, the Senior Human Resources Officer of the Controlling
Company, or the Compensation Committee determines that the Controlling Company
will make Matching Contributions for some or all Participants, then as of the
end of each payroll period (or such other date or time as the Administrative
Committee, in its sole discretion, determines from time-to-time), the
Administrative Committee will credit to each Participant’s Account for such
period a Matching Contribution equal to the amount of the Matching Contribution
so determined.

15

--------------------------------------------------------------------------------







3.4    Discretionary Contributions.


The amount of a Discretionary Contribution (if any) will be determined by the
Chief Executive Officer of the Controlling Company or his duly authorized
designee, the Senior Human Resources Officer of the Controlling Company, or the
Compensation Committee, in his or its sole discretion. The Administrative
Committee will credit any such Discretionary Contribution to the Account of a
Participant as of any Valuation Date.
3.5    Executive Employer Contributions.


With respect to an Eligible Employee who has been selected for active
participation in the Plan with respect to Executive Employer Contributions, the
amount of such Participant’s Executive Employer Contribution (if any) will be
determined by the Compensation Committee in its sole discretion from time to
time. The Executive Employer Contribution for a Participant for a particular
Plan Year will generally be equal to a percentage of the Participant’s Annual
Compensation earned during the Plan Year. For a Participant to receive an
Executive Employer Contribution for a Plan Year, he must either (i) have been
employed on the last day of that Plan Year; or (ii) have terminated employment
during the Plan Year due to (A) his death, (B) his Disability, or (C) his
retirement after having attained (1) 15 Years of Employment, or (2) age 65. The
Administrative Committee will credit any such Executive Employer Contribution to
the Participant’s Account in the Plan Year following the Plan Year for which it
is made as of the later of (i) the Valuation Date determined by the Compensation
Committee, or (ii) the date the Recordkeeper credits such contribution to the
Participant’s account.
3.6    Debiting of Distributions.
 
As of each Valuation Date, the Administrative Committee will debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.
3.7    Crediting of Earnings.


As of each Valuation Date, the Administrative Committee will credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date. Such crediting of
earnings and/or losses will be effected as of each Valuation Date, as follows:
(a)    General Rule.


(i)    Rate of Return. The Administrative Committee will first determine a rate
of return for the period since the immediately preceding Valuation Date for each
of the Investment Funds;


(ii)    Amount Invested. The Administrative Committee next will determine the
amount of (i) each Participant’s Account that was deemed invested in each
Investment Fund as of the immediately preceding Valuation Date; minus (ii) the
amount of any distributions debited from the amount determined in clause (i)
since the immediately preceding Valuation Date; and

16

--------------------------------------------------------------------------------







(iii)    Determination of Amount. The Administrative Committee will then apply
the rate of return for each Investment Fund for such Valuation Date (as
determined in subsection (a) hereof) to the amount of the Participant’s Account
deemed invested in such Investment Fund for such Valuation Date (as determined
in subsection (b) hereof), and the total amount of earnings and/or losses
resulting therefrom will be credited to such Participant’s Account as of the
applicable Valuation Date.


(b)    Cash Dividends. For Company Stock Units that have been credited to a
Participant’s Account on or before a record date for Company Stock cash
dividends and that remain credited to his Account through the corresponding
dividend payment date, the Administrative Committee will credit to such
Participant’s Account (in the subaccount where the related Company Stock Units
are held) a dollar amount equal to the amount of cash dividends that would have
been paid on his Company Stock Units if each Company Stock Unit constituted one
share of Company Stock. Such dollar amount then will be deemed invested as
directed by the Investment Committee.


(c)    Adjustments for Stock Dividends and Splits. In the event of any
subdivision or combination of the outstanding shares of Company Stock, by
reclassification, stock split, reverse stock split or otherwise, or in the event
of the payment of a stock dividend on Company Stock, or in the event of any
other increase or decrease in the number of outstanding shares of Company Stock,
other than the issuance of shares for value received by the Controlling Company
or the redemption of shares for value, the number of Company Stock Units
credited to a Participant’s Account will be adjusted upward or downward, as the
case may be, to reflect the subdivision or combination of the outstanding
shares. The amount of increase or decrease in the number of Company Stock Units
in such event will be equal to the adjustment that would have been made if each
Company Stock Unit credited to a Participant’s Account immediately prior to the
event constituted one share of Company Stock.


3.8    Value of Account.
  
(a)    General Rule. The value of a Participant’s Account as of any date will be
equal to the aggregate value of all contributions and all investment earnings
deemed credited to his Account as of such date, determined in accordance with
this Article III.


(b)    Value of Company Stock.


(i)    New York Stock Exchange. For all purposes under the Plan for which the
value of Company Stock must be determined as of any particular date as of which
Company Stock is trading on the New York Stock Exchange, the fair market value
per share of Company Stock on such date will be the closing price of Company
Stock on the New York Stock Exchange on such date. If, for any reason, the fair
market value per share of Company Stock cannot be ascertained or is unavailable
for a particular date, the fair market value of Company Stock on such date will
be determined as of the nearest preceding date on which the fair market value
can be ascertained pursuant to the terms hereof.

17

--------------------------------------------------------------------------------







(ii)    Other Exchange. For all purposes under the Plan for which the value of
Company Stock must be determined as of any particular date on which Company
Stock is not trading on the New York Stock Exchange but on which Company Stock
is trading on another national securities exchange in the United States, the
fair market value per share of Company Stock will be the closing price of the
Company Stock on such national securities exchange on such date. If Company
Stock is trading on such other national securities exchange in the United States
on such date but no sales of shares of Company Stock occurred thereon, the fair
market value per share of Company Stock will be the closing price of the Company
Stock on the nearest preceding date. If on any particular date a public market
will exist for Company Stock but Company Stock is not trading on a national
securities exchange in the United States, then, if Company Stock is listed on
the National Market List by the National Association of Securities Dealers, Inc.
(the “NASD”), the fair market value per share of Company Stock will be the last
sale price for such shares reflected on said market list for such date, and if
Company Stock is not listed on the National Market List of the NASD, then the
fair market value per share of Company Stock will be the mean between the bid
and asked quotations in the over-the-counter market for such shares on such
date. If there is no bid and asked quotation for Company Stock on such date, the
fair market value per share of Company Stock will be the mean between the bid
and asked quotations in the over-the-counter market for such shares on the
nearest preceding date. If the fair market value per share of Company Stock
cannot otherwise be determined under this Section as of a particular date, such
value will be determined by the Administrative Committee, in its sole
discretion, based on all relevant available facts.


3.9    Vesting.


(a)    General. A Participant will at all times be fully vested in his Deferral
Contributions and his Matching Contributions to the extent such Matching
Contributions were made with respect to deferrals of Base Salary and/or Annual
Bonuses considered earned before January 1, 2015, and the earnings credited to
his Account with respect to such Deferral and Matching Contributions. Except as
otherwise provided by the Chief Executive Officer of the Controlling Company,
his designee, the Senior Human Resources Officer of the Controlling Company, or
the Compensation Committee before or at the time such contributions are made, a
Participant will at all times be fully vested in his Discretionary Contributions
and other Matching Contributions, and the earnings thereon.


(b)    Executive Employer Contributions.


(i)    Vesting Date. Subject to subsection (ii) below, the portion of a
Participant’s Account that is attributable to Executive Employer Contributions
will be 100% vested on the earliest of: (A) December 31 of the Plan Year in
which the Participant completes 15 Years of Employment or 5 Years of
Participation, whichever occurs later; (B) the date a Change in Control occurs
with respect to the Controlling Company while the Participant is employed by the
Affiliates; (C) the date the Participant attains age 65 while employed by the
Affiliates; (D) the date of the Participant’s death while employed by the
Affiliates; or (E) the date the Participant’s Disability occurs while

18

--------------------------------------------------------------------------------







employed by the Affiliates; provided, the Compensation Committee may determine a
different vesting schedule and/or criteria for any Participant.


(ii)    Forfeiture. If a Participant terminates employment with the Affiliates
before becoming vested as provided in subsection (i), the portion of such
Participant’s Account that is attributable to Executive Employer Contributions
will be immediately forfeited. In addition, notwithstanding the provisions of
subsection (i), whether or not the Participant’s Executive Employer
Contributions are 100% vested, any remaining balance in a Participant’s
Executive Employer Contributions subaccount will be immediately forfeited upon:


(A)    Termination due to Cause of (1) the Participant’s active participation in
the Executive Employer Contribution portion of the Plan, or (2) his employment
with the Affiliates; or


(B)    The Participant’s violation of the noncompetition and confidentiality
restrictions in subsection (iii) below.


(iii)    Noncompetition and Confidentiality.


(A)    Noncompetition. Any amounts otherwise payable to a Participant under the
Plan attributable to Executive Employer Contributions will be immediately
forfeited if the Compensation Committee determines that the Participant, without
the prior consent of the Board, the Compensation Committee or the Controlling
Company’s Chief Executive Officer, directly or indirectly has rendered advisory
or any other services to, or has become employed by, or participated or engaged
in any business competitive with, any of the business activities of the
Controlling Company or any Affiliate in any states, the District of Columbia,
any territories, or any foreign countries, in which the Controlling Company or
any of its Affiliates do business. For purposes of this Section, “participated
or engaged in” means that the Participant has acted as an agent, consultant,
representative, officer, director, member, independent contractor or employee;
or as an owner, partner, limited partner, joint venturer, creditor or
shareholder (except as a shareholder holding no more than a 1% interest in a
publicly traded entity). As a condition to receiving benefits attributable to
Executive Employer Contributions, the Compensation Committee or the Controlling
Company’s Chief Executive Officer, in its or his sole discretion and at any
time, may require any Participant to enter into a noncompete and/or
nonsolicitation agreement with such terms and provisions as the Compensation
Committee, or the Controlling Company’s Chief Executive Officer, may dictate;
and if the Participant does not execute such agreement in a sufficiently timely
manner to permit a payment attributable to Executive Employer Contributions to
be made hereunder on the applicable Payment Date, such payment will be
forfeited.


(B)    Confidentiality. Any amounts otherwise payable to a Participant under the
Plan attributable to Executive Employer Contributions will

19

--------------------------------------------------------------------------------







be immediately forfeited if the Compensation Committee or the Controlling
Company’s Chief Executive Officer determines that the Participant, at any time
during or following the Participant’s employment with the Affiliates, has
disclosed any Confidential Information to any other person or entity (except
employees of the Affiliates) without the prior written consent of the Board, the
Compensation Committee, or the Controlling Company’s Chief Executive Officer.
For this purpose, “Confidential Information” means (i) all information of or
about the Affiliates that would be considered a trade secret under Georgia law;
namely, that information which (A) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable through
proper means by, other persons who can obtain economic value from its disclosure
or use, and (B) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (this may include, but will not be limited
to, technical or nontechnical data, a formula, pattern, compilation, program,
device, method, technique, drawing or process, financial data or plans, product
plans, or a list of actual or potential customers or suppliers); and (ii) any
other information that is material to the Affiliates and not generally available
to the public, including, without limitation, information concerning the
Affiliates’ methods and plans of operation, production processes, marketing and
sales strategies, research and development, know-how, computer programming,
style and design technology and plans, non-published product specifications,
patent applications, product and raw material costs, pricing strategies,
business plans, financial data, personnel records, suppliers and customers
(whether or not such information constitutes a trade secret).


(c)    Change in Control. If a Change in Control occurs with respect to the
Controlling Company, Participants will be or become immediately 100% vested in
the Matching Contributions and Discretionary Contributions that are not
otherwise vested as of the date of such Change in Control. Matching
Contributions and Discretionary Contributions that the Chief Executive Officer
of the Controlling Company, his designee, the Senior Human Resources Officer of
the Controlling Company, or the Compensation Committee determines are not
immediately vested and that are credited to Participants’ Account after the date
of a Change in Control will continue to vest in accordance with the applicable
vesting schedules as applied to such Matching and Discretionary before the
Change in Control.


(d)    Other Vesting Schedules. In addition to the vesting dates provided in
subsections (a) and (c), a Participant’s Matching Contributions and/or
Discretionary Contributions, and the earnings credited with respect thereto,
will vest at the time or times provided in any employment agreement, offer
letter or other valid written agreement between the Participant and the
Affiliates.


3.10    Notice to Participants of Account Balances.


At least once for each Plan Year, the Administrative Committee will cause a
written statement of a Participant’s Account balance to be distributed to the
Participant.

20

--------------------------------------------------------------------------------







3.11    Good Faith Valuation Binding.
  
In determining the value of the Accounts, the Administrative Committee will
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) will be binding upon all Participants and their Beneficiaries.
3.12    Errors and Omissions in Accounts.
  
If an error or omission is discovered in the Account of a Participant, the
Administrative Committee, in its sole discretion, will cause appropriate,
equitable adjustments to be made as soon as administratively practicable
following the discovery of such error or omission.

21

--------------------------------------------------------------------------------







ARTICLE IV
INVESTMENT FUNDS
4.1    Selection by Retirement Plans Investment Committee.


From time to time, the Retirement Plans Investment Committee will select two or
more Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan. The Retirement Plans
Investment Committee may change, add or remove Investment Funds on a prospective
basis at any time(s) and in any manner it deems appropriate.
4.2    Participant Direction of Deemed Investments.
  
Each Participant generally may direct the manner in which his Account will be
deemed invested in and among the Investment Funds; provided, any amounts
credited to the Company Stock Fund will at all times remain credited to such
fund until the date such amount is distributed to the Participant or his
Beneficiary. Any Participant investment directions permitted hereunder will be
made in accordance with the following terms:
(a)    Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account, and will not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.


(b)    Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund. An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date. Such Participant may make subsequent Investment
Elections as of any Business Day, and each such election will apply to all such
specified contributions credited to such Participant’s Account after the
Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time-to-time. Any Investment Election made pursuant
to this subsection with respect to future contributions will remain effective
until changed by the Participant.


(c)    Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. Such Participant may make
such Investment Elections as of any Business Day, and each such election will be
effective after the Administrative Committee (or its designee) has a reasonable
opportunity to process such election. Each such election will remain in effect
until changed by such Participant.

22

--------------------------------------------------------------------------------







(d)    Administrative Committee Discretion. The Administrative Committee will
have complete discretion to adopt and revise procedures to be followed in making
such Investment Elections. Such procedures may include, but are not limited to,
the process of making elections, the permitted frequency of making elections,
the incremental size of elections, the deadline for making elections and the
effective date of such elections. Any procedures adopted by the Administrative
Committee that are inconsistent with the deadlines or procedures specified in
this Section will supersede such provisions of this Section without the
necessity of a Plan amendment.

23

--------------------------------------------------------------------------------







ARTICLE V
PAYMENT OF POST-409A ACCOUNT BALANCES


5.1    Amount of Benefit Payments for Post-409A Account.


Payment of a benefit amount from a Participant’s Post-409A Account as of any
Payment Date hereunder will be calculated by determining the vested amount
credited to the Participant’s Post-409A Account that is payable on such Payment
Date, determined as of the Valuation Date on which the distribution is
processed. For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.
5.2    Timing and Form of Distribution of Post-409A Account.


(a)    Timing of Distributions.


(i)    Default Timing of Distribution. Except as provided in Sections 5.3, 5.4,
5.5 and 5.6, and subsections (a)(ii), (a)(iii) and (c) hereof, the Payment Date
for a Participant’s Post-409A Account will be: (i) within 90 days after the date
the Participant Separates from Service, in the case of a Participant who is not
a Key Employee on the date he Separates from Service; or (ii) 6 months after the
date the Participant Separates from Service, in the case of a Participant who is
a Key Employee on the date he Separates from Service.


(ii)    Payment Date Election. A Participant may elect, at the time he makes a
Salary Deferral Election or Annual Bonus Election, to have the Payment Date for
the portion of his Post-409A Account balance attributable to such election
(including any vested Matching Contributions related to Deferral Contributions
made pursuant to such Salary Deferral Election or Annual Bonus Election,
respectively) be a specified date that is after the one-year period following
the end of the Plan Year to which the election applies. Notwithstanding the
foregoing election timing requirements, if the Participant elected a Payment
Date before January 1, 2009, such Payment Date election will apply. A
Participant may elect a different Payment Date with respect to his Salary
Deferral Election and with respect to his Annual Bonus Election for each Plan
Year.


(iii)    Matching Contributions Made after Separation. Notwithstanding
subsections (i) and (ii), the Payment Date with respect to Matching
Contributions, which are credited to the Participant’s Account after the last
day of the Plan Year in which the Participant Separates from Service or dies,
will be the later of (A) the date determined under subsections (i) and (ii) or
Section 5.4 (as applicable), or (B) a date within the calendar year following
the calendar year in which the Participant incurs a Separation from Service or
dies, respectively; provided, it generally is anticipated that such Payment Date
will occur, within 60 days following the date such Matching Contributions are
credited to the Participant’s Account.


(b)    Form of Distribution for Post-409A Account Balances.

24

--------------------------------------------------------------------------------







(i)    Single-Sum Payment. Except as provided in Section 5.5 and 5.6 and
subsections (b)(ii) and (c) hereof, the portion of a Participant’s Post-409A
Account payable on a given Payment Date will be distributed in the form of a
single lump-sum payment.


(ii)    Annual Installments.


(A)    Election of Annual Installments. A Participant may elect, at the time he
makes a Salary Deferral Election or Annual Bonus Election, to receive the
benefit attributable to such election (including any vested Matching
Contributions related to Deferral Contributions made pursuant to the Salary
Deferral Election or Annual Bonus Election) in the form of annual installments.
A Participant may elect a different form of payment with respect to his Salary
Deferral Election and with respect to his Annual Bonus Election for each Plan
Year. Notwithstanding the foregoing election timing requirements, if the
Participant elected a form of payment before January 1, 2009, such election will
apply.


(B)    Installment Periods. The installment payments will be made in
substantially equal annual installments over a period of not less than 2 years
and not more than 10 years (adjusted for earnings between payments in the manner
described in Section 3.7), beginning on the applicable Payment Date. The number
of annual installment payments elected by the Participant will be specified at
the time the Participant makes the deferral election in which the installment
payments are elected.


(c)    Modifications of Form and Timing.
  
(i)    Availability of Election. A Participant may make one or more elections to
(i) delay the payment (or commencement) of the portion of his Post-409A Account
attributable to a selected Plan Year’s Salary Deferral Election or Annual Bonus
Election, and/or (ii) change the form of payment to: (A) have the portion of his
Post-409A Account attributable to such election paid in the form of annual
installment payments as described above, (B) change the number of installment
payments elected, or (C) change installments to a lump sum. Any election under
this subsection will specify the number of installment payments elected, if any.


(ii)    Delay in Payment Date. In the event of an election under subsection (i),
the Payment Date for the portion of the Participant’s Post-409A Account
attributable to such election will be delayed to 5 years after the date of
payment that applied prior to the election, or such later date as may be elected
by the Participant under subsection (i).


(iii)    Restrictions. Any election under this subsection (c) will not take
effect until 12 months after the date on which the election is made, and, if
made within 12 months before the payment was scheduled to begin or be made under
the previous payment terms, will not be effective. In the case of an amount
payable on a specified

25

--------------------------------------------------------------------------------







date selected under Section 5.2(a)(ii) or subsection (c)(i), an election under
this subsection (c) will be made at least 1 year before such specified date.


(d)    Medium of Payment. All distributions will be made in the form of cash,
except for amounts deemed invested in the Company Stock Fund, which will be
distributed in whole shares of Company Stock with fractional shares paid in
cash.


(e)    Order of Distribution. If any portion of a Participant’s Post-409A
Account is deemed invested in the Company Stock Fund, any partial distributions
from such Participant’s Post-409A Account will be made first from such amounts.
After all amounts deemed invested in the Company Stock Fund have been
distributed, any remaining amounts will be distributed in cash.


(f)    Cash-out.


(i)    Employee Deferral Cashout. Except as provided in subsection (v) below, if
at any time a Participant’s Post-409A Account balance attributable to the
aggregate of his Deferral Contributions does not exceed the applicable dollar
amount under Code Section 402(g)(1)(B), the Administrative Committee may elect,
in its sole discretion, to pay the Participant’s entire Post-409A Account
balance attributable to Deferral Contributions in an immediate single-sum
payment. For purposes of determining the amount of Deferral Contributions in a
Participant’s Post-409A Account in order to apply this provision, any deferrals
of compensation that the Participant has elected under this or any other
nonqualified deferred compensation plan maintained by an Affiliate that is an
“account balance plan” subject to Code Section 409A will be considered as part
of the Participant’s Post-409A Account balance attributable to Deferral
Contributions hereunder.


(ii)    Cashout of Employer Contributions. Except as provided in subsection (v)
below, if at any time a Participant’s Post-409A Account balance, other than
amounts attributable to Deferral Contributions, does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B), the Administrative Committee may
elect, in its sole discretion, to pay such portion of the Participant’s
Post-409A Account balance in an immediate single-sum payment. For purposes of
determining the amount of a Participant’s Post-409A Account other than Deferral
Contributions in order to apply this provision, any deferrals of compensation
other than Participant elective deferrals under this or any other nonqualified
deferred compensation plan maintained by an Affiliate that is an “account
balance plan” subject to Code Section 409A will be considered as part of the
Participant’s Post-409A Account balance other than amounts attributable to
Deferral Contributions hereunder.


(iii)    Documentation of Determination. Any exercise of the Administrative
Committee’s discretion pursuant to subsections (i) and (ii) will be evidenced in
writing no later than the date of the distribution.


(iv)    Mandatory Cash-Out. Notwithstanding anything in this section 5.2 or a
Participant’s election to the contrary, subject to subsection (v) below, if a

26

--------------------------------------------------------------------------------







Participant’s total vested Post-409A Account balance is less than $25,000 on the
date of the Participant’s Separation from Service, such Participant’s Post-409A
Account will be distributed in a single lump-sum payment within 90 days after
the date of the Participant’s Separation from Service.


(v)    Six Month Delay for Key Employees. Notwithstanding the foregoing, to the
extent provided by Code Section 409A, with respect to a Participant who is a Key
Employee on the date he Separates from Service, no payment under this subsection
(f) made on account of such Participant’s Separation from Service will be made
within 6 months after the date the Participant Separates from Service.


5.3    Change in Control.


If a Participant who is employed by the Affiliates Separates from Service during
the 1-year period immediately following a Change in Control, such Participant’s
Post-409A Account will be paid in a single lump sum, and the Payment Date for
such Participant’s Post-409A Benefit will be (i) the date the Participant
Separates from Service, in the case of a Participant who is not a Key Employee
on the date he Separates from Service; or (ii) 6 months after the date the
Participant Separates from Service, in the case of a Participant who is a Key
Employee on the date he Separates from Service.
5.4    Death Benefits.


If a Participant dies before full payment of his Post-409A Account is made, his
Beneficiary or Beneficiaries will be entitled to receive a distribution of the
entire vested amount credited to such Participant’s Post-409A Account. The
Post-409A Account will be distributed to such Beneficiary or Beneficiaries in
the form of a single-sum payment, and the Payment Date will be the 60th day
after the date of the Participant’s death.
5.5    Distribution of Post-409A Account Discretionary Contributions.


(a)    Determination by Grantor. Subject to Sections 5.2(f), 5.3 and 5.4,
distribution of any Discretionary Contributions from a Participant’s Post-409A
Account will be made in the form and at the time specified by the Chief
Executive Officer of the Controlling Company (to the extent duly authorized) or
his duly authorized designee, the Senior Human Resources Officer of the
Controlling Company, or the Compensation Committee, as applicable, when such
Discretionary Contribution is declared.


(b)    Participant Election in Absence of Designation by Grantor. If the Chief
Executive Officer of the Controlling Company (to the extent duly authorized) or
his duly authorized designee, the Senior Human Resources Officer of the
Controlling Company, or the Compensation Committee, as applicable, does not
designate a time and form of payment for Discretionary Contributions as provided
in subsection (a), then such Discretionary Contribution will be distributed at
the same time and in the same form of payment applicable to such Participant’s
Salary Deferral Election, if any (including any modifications thereafter made in
accordance with the provisions of this Article), applicable to the Plan Year in
which the Discretionary Contribution is made, but only if either (i) such Salary
Deferral Election was made before the first day of the first Plan Year in which
services to which the Discretionary

27

--------------------------------------------------------------------------------







Contribution are attributable are performed, or (ii) such Salary Deferral
Election was made pursuant to Section 3.2(a)(ii) and was made before the first
day on which services to which the Discretionary Contribution are attributable
are performed.
(c)    Default Payment. If no payment elections apply under subsections (a) and
(b) for a particular Discretionary Contribution, such Discretionary
Contributions will be distributed in the form provided in Section 5.2(b)(i), and
the Payment Date for such Discretionary Contributions will be determined under
Section 5.2(a)(i), subject to Sections 5.2(f), 5.3 and 5.4.


5.6    Distribution of Executive Employer Contributions.
  
(a)    Generally. Except as provided in Sections 5.2(f), 5.3 and 5.4, the
Payment Date for the portion of a Participant’s Account that is attributable to
Executive Employer Contributions will be the date that is 6 months after the
date of the Participant’s Separation from Service. Except as provided in
subsection (b) below, such benefit will be paid in a single lump sum in cash.


(b)    Installment Election. Subject to Sections 5.2(f), 5.3 and 5.4, a
Participant may elect, in accordance with procedures established by the
Administrative Committee in its sole discretion, with respect to a given Plan
Year, to receive payment of the portion of his Account attributable to Executive
Employer Contributions related to services performed during such Plan Year in
the form of substantially equal annual installments over a period of not less
than 2 years and not more than 20 years (adjusted for earnings between payments
in the manner described in Section 3.7), beginning on the applicable Payment
Date. Such election must be made before the beginning of the Plan Year to which
it relates. A Participant may make a separate election as to form of payment for
each Plan Year for which he receives Executive Employer Contributions.


(c)    Change in Form of Payments. A Participant may make a one-time election to
change a form of payment otherwise applicable under subsections (a) and (b) to
any other form permitted under this Section, only if such election is made at
least 12 months before the Payment Date described in subsection (a) hereof;
provided, to the extent any such change in payment form is effective, the
Payment Date for the applicable benefit will be delayed 5 years; and provided
further, no such election will be effective if any portion of the payment(s)
would thereby be delayed beyond 20 years from the 6-month anniversary of the
Participant’s Separation from Service.


(d)    Other Distribution Rules. If a Participant’s last Executive Employer
Contribution is to be credited to his Account after his Separation from Service
or death, the Payment Date for such amount will be the later of (i) the date
determined in subsection (a) or (c) hereof or Section 5.4 (as applicable), or
(ii) the calendar year following the calendar year in which the Participant
incurs a Separation from Service or dies, respectively; provided, it generally
is anticipated that such Payment Date will occur both within such calendar year
and within 60 days after such Executed Employer Contribution is credited to the
Participant’s Account. Sections 5.2(d) and (f) and Sections 5.3 and 5.4 will
apply to the distribution of a Participant’s Executive Employer Contributions.

28

--------------------------------------------------------------------------------







5.7    Hardship Withdrawals.


Upon receipt of an application for an in-service hardship distribution and the
Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, the Administrative Committee will
cause the applicable Participating Company to pay an in-service distribution to
such Participant from the Participant’s vested Post-409A Account, excluding any
portion of such Account that is attributable to Executive Employer
Contributions. Such distribution will be paid in a lump sum payment within 90
days after the date that the Administrative Committee makes its determination
that the Participant has suffered a Financial Hardship (assuming that the
Financial Hardship exists on that date), which must be prior to the
Participant’s Separation from Service. The amount of such lump sum payment will
be limited to the amount of such Participant’s vested Post-409A Account
reasonably necessary to meet the Participant’s requirements resulting from the
Financial Hardship. Determinations of amounts reasonably necessary to satisfy
the emergency need will take into account any additional compensation that is
available under the Plan due to cancellation of a deferral election upon a
payment due to a Financial Hardship. However, the determination of amounts
reasonably necessary to satisfy the emergency need will not take into account
any additional compensation that due to the Financial Hardship is available
under the Plan or another nonqualified deferred compensation plan but has not
actually been paid. If payment is made hereunder upon a Financial Hardship, it
will be so designated at the time of payment. The amount of such distribution
will reduce the Participant’s Post-409A Account balance as provided in Section
3.5.
5.8    Taxes.


(a)    Amounts Payable Whether or Not Account is in Pay Status. If the whole or
any part of any Participant’s or Beneficiary’s Post-409A Account hereunder will
become subject to FICA Tax or any state, local or foreign tax obligations, which
a Participating Company will be required to pay or withhold prior to the time
the Participant’s Post-409A Account becomes payable hereunder, the Participating
Company will have the full power and authority to withhold and pay such tax and
related taxes as permitted under Code Section 409A.


(b)    Amounts Payable Only if Account is in Pay Status. If the whole or any
part of any Participant’s or Beneficiary’s Post-409A Account hereunder is
subject to any taxes which a Participating Company will be required to pay or
withhold at the time the Post-409A Account becomes payable hereunder, the
Participating Company will have the full power and authority to withhold and pay
such tax out of any monies or other property that the Participating Company
holds for the account of the Participant or Beneficiary, excluding, except as
provided in this Section, any portion of the Participant’s Post-409A Account
that is not then payable.


5.9    Offset of Post-409A Account by Amounts Owed to the Affiliates.


Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any benefit payment or payments of
a Participant’s or Beneficiary’s Post-409A Account under the Plan by any amount
owed by such Participant or Beneficiary (whether or not such obligation is
related to the Plan) to the Affiliates. Notwithstanding the foregoing, no such
offset will apply before the Post-409A Account is otherwise payable under the
Plan, unless the following requirements are satisfied: (i) the debt

29

--------------------------------------------------------------------------------







owed to the Affiliates was incurred in the ordinary course of the relationship
between the Participant and the Affiliates, (ii) the entire amount of offset
under this sentence and any similar provision in the Aflac Incorporated Market
Director Deferred Compensation Plan in a single taxable year does not exceed
$5,000, and (iii) the offset occurs at the same time and in the same amount as
the debt otherwise would have been due and collected from the Participant or
Beneficiary.
5.10    No Acceleration of Post-409A Account Payments.


Except as otherwise provided in this Section, no payment scheduled to be made
under this Article V may be accelerated. Notwithstanding the foregoing, the
Administrative Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article V in accordance with Code Section 409A
(for example, upon certain terminations of the Plan, limited cashouts or to
avoid certain conflicts of interest); provided, a Participant may not elect
whether his scheduled payment will be accelerated pursuant to this sentence.

30

--------------------------------------------------------------------------------







ARTICLE VI
PAYMENT OF PRE-409A ACCOUNT BALANCES


6.1    Benefit Payments of Pre-409A Accounts Upon Termination of Service for
Reasons Other Than Death.


(a)    General Rule Concerning Benefit Payments. In accordance with the terms of
subsection (b) hereof, if a Participant terminates his employment with the
Controlling Company and all of its Affiliates for any reason other than death,
he (or his Beneficiary, if he dies after such termination of employment but
before distribution of his Account) will be entitled to receive or begin
receiving a distribution of the entire vested amount credited to his Pre-409A
Account, determined as of the Valuation Date on which such distribution is
processed. For purposes of this subsection, the “Valuation Date on which such
distribution is processed” refers to the Valuation Date established for such
purpose by administrative practice, even if actual payment is made or commenced
at a later date due to delays in valuation, administration or any other
procedure.


(b)    Timing of Distribution.


(i)    Except as provided in subsection (b)(ii) hereof, the Pre-409A Account
payable to a Participant under this Section will be distributed as soon as
administratively feasible after the date the Participant terminates his
employment with the Controlling Company and all of its Affiliates for any reason
other than death.


(ii)    A Participant was permitted to elect, at the time he made his initial
Salary Deferral or Annual Bonus Election or other deferral election under the
Plan, to have his Pre-409A Account payable under this Section paid (or
commenced) on any date (whether before or after the date his employment
terminates, but not earlier than 1 year after the end of the Plan Year for which
such election applies) specified in such election. A Participant was permitted
to elect a different benefit commencement date with respect to his Salary
Deferral and Annual Bonus Elections; provided, unless determined otherwise by
the Administrative Committee, a Participant may elect no more than 2 different
benefit commencement dates with respect to his Salary Deferral and Annual Bonus
Elections. The Administrative Committee will pay (or commence the payment of)
the Participant’s Pre-409A Account as soon as administratively feasible after
the time specified in such election; provided, with respect to each initial
scheduled benefit commencement date, (as determined in accordance with the
preceding sentence or subsection (b)(i) hereof), the Participant may make a
one-time election in writing, at least 1 year before such initial scheduled
benefit commencement date, to delay the payment (or commencement) of his total
benefit payable on such date to a later date, and such total benefit will be
paid (or commenced) as soon as administratively feasible after such delayed
date.

31

--------------------------------------------------------------------------------







6.2    Form of Distribution for Pre-409A Account.


(a)    Single-Sum Payment. Except as provided in subsection (b) hereof, the
Pre-409A Account payable to a Participant under Section 6.1 will be distributed
in the form of a single-sum payment.
 
(b)    Annual Installments. A Participant was permitted to elect, at the time he
made his initial Salary Deferral or Annual Bonus Election or other deferral
election under the Plan, to have his Pre-409A Account payable under Section 6.1
paid in the form of annual installment payments. If a Participant did not
initially elect the installment form of distribution for any portion of his
benefit, that portion of his benefit will be paid in the form of a lump sum
payment unless, at least 1 year before his initial scheduled benefit
commencement date (as determined in accordance with Section 6.1), the
Participant makes a one-time election in writing to receive such benefit in the
form of installment payments (in accordance with the terms of this subsection).
The following terms and conditions will apply to installment payments made with
respect to a Participant’s Pre-409A Account under the Plan:


(i)    The installment payments will be made in substantially equal annual
installments (adjusted for investment income between payments in the manner
described in Section 3.6); provided, in no event will such payments be made over
a period in excess of 10 years. The initial value of the obligation for the
installment payments will be equal to the amount of the Participant’s Pre-409A
Account balance calculated in accordance with the terms of Section 6.1(a).


(ii)    If a Participant dies after payment of his benefit from the Plan has
begun, but before his entire benefit has been distributed, the remaining amount
of his Pre-409A Account balance will be distributed to the Participant’s
designated Beneficiary in the form of a single-sum payment.


(iii)    Notwithstanding any election under this Section 6.2(b) to the contrary,
with respect to any Participant whose Pre-409A Account distribution as of the
date it is scheduled to commence in accordance with Section 6.1(b) is less than
$10,000 per year, or such other minimum amount as may be determined by the
Administrative Committee in its sole discretion, such benefit will be paid in a
lump sum payment.


(c)    Multiple Forms of Distribution. To the extent a Participant elects
multiple benefit commencement dates in accordance with Section 6.1(b)(ii), such
Participant may elect, with respect to the total benefit corresponding to each
benefit commencement date, to receive such total benefit in the form of either a
single-sum payment or annual installments as set forth above.


(d)    Change in Control. Notwithstanding anything in Section 6.1 or this
Section 6.2 or any election made by the Participant to the contrary, any
Participant (i) who terminates employment with all Affiliates for a reason other
than his death within the 12 month period beginning on the date a Change in
Control occurs, or (ii) whose installment payments as elected under Section
6.2(b) have commenced or are scheduled to commence as of the date of the Change
in Control, will receive a full distribution of the Pre-409A Account payable
under

32

--------------------------------------------------------------------------------







Section 6.1(a) in the form of a lump sum payment. Such payment will be made as
soon as administratively feasible after the date the Participant terminates
employment with all Affiliates for any reason other than death or the date of
the Change in Control, as applicable.
(e)    Form of Assets. All distributions will be made in the form of cash,
except for amounts deemed invested in the Company Stock Fund (which will be
distributed in whole shares of Company Stock with fractional shares paid in
cash).


(f)    Order of Distribution. If any portion of a Participant’s Pre-409A Account
is deemed invested in the Company Stock Fund, any partial distributions from
such Participant’s Pre-409A Account will be made first from such amounts. After
all amounts deemed invested in the Company Stock Fund have been distributed, any
remaining amounts will be distributed in cash, as provided for in subsection (e)
hereof.


6.3    Death Benefits.


If a Participant dies before payment of his Pre-409A Account from the Plan is
made or commenced, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee will be entitled to receive a distribution of the total
of the entire vested amount credited to such Participant’s Pre-409A Account,
determined as of the Valuation Date on which such distribution is processed. For
purposes of this Section, the “Valuation Date on which such distribution is
processed” refers to the Valuation Date established for such purpose by
administrative practice, even if actual payment is made or commenced at a later
date due to delays in valuation, administration or any other procedure. The
Pre-409A Account will be distributed to such Beneficiary or Beneficiaries, as
soon as administratively feasible after the date of the Participant’s death, in
the form of a single-sum payment in cash or Company Stock as prescribed in
Section 6.2(e).
6.4    In-Service Distributions.


(a)    Hardship Distributions. Upon receipt of an application for an in-service
hardship distribution and the Administrative Committee’s decision, made in its
sole discretion, that a Participant has suffered a Financial Hardship, the
Administrative Committee will cause the Controlling Company to pay an in service
distribution to such Participant from such Participant’s Pre-409A Account. Such
distribution will be paid in a lump sum payment, in cash or Company Stock as
prescribed in Section 6.2(e), as soon as administratively feasible after the
Administrative Committee determines that the Participant has incurred a
Financial Hardship. The amount of such lump sum payment will be limited to the
amount reasonably necessary to meet the Participant’s requirements resulting
from the Financial Hardship. The amount of such distribution will reduce the
Participant’s Pre-409A Account balance as provided in Section 3.5.


(b)    Distributions with Forfeiture. Notwithstanding any other provision of
this Article VI to the contrary, a Participant may elect, at any time prior to
termination of his employment with the Controlling Company and all of its
Affiliates, to receive a distribution of a portion of the total of the entire
vested amount credited to his Pre-409A Account, determined as of the Valuation
Date on which such distribution is processed. Such distribution will be made in
the form of a single-sum payment, in cash or Company Stock as prescribed in
Section 6.2(e), as







33

--------------------------------------------------------------------------------







soon as administratively feasible after the date of the Participant’s election
under this subsection (b). At the time such distribution is made, an amount
equal to 10% of the amount distributed will be permanently and irrevocably
forfeited (and, if the distribution request is for 90% or more of such
Participant’s Pre-409A Account, the forfeiture amount will be deducted from his
distribution amount to the extent there otherwise will be an insufficient
remaining Pre-409A Account balance from which to deduct this forfeiture). In
addition, the Participant receiving such distribution will not be eligible to
actively participate in the Plan during the Plan Year next following the Plan
Year in which the distribution is made.
6.5    Taxes.


If the whole or any part of any Participant’s or Beneficiary’s Pre-409A Account
hereunder will become subject to any estate, inheritance, income or other tax
which the Participating Company will be required to pay or withhold, the
Participating Company will have the full power and authority to withhold and pay
such tax out of any monies or other property in its hand for the account of the
Participant or Beneficiary whose interests hereunder are so affected, except any
portion of the Post-409A Account that is not then payable. Prior to making any
payment, the Participating Company may require such releases or other documents
from any lawful taxing authority as it will deem necessary.

34

--------------------------------------------------------------------------------







ARTICLE VII
CLAIMS


7.1    Rights.
  
If a Participant or Beneficiary has any grievance, complaint or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits (collectively referred to herein as “claim” or
“claims”), such claimant will submit the claim in accordance with the procedures
set forth in this Article. All such claims must be submitted within the
“applicable limitations period.” The “applicable limitations period” will be 2
years, beginning on (i) in the case of any lump-sum payment, the date on which
the payment was made, (ii) in the case of a periodic payment, the date of the
first in the series of payments, or (iii) for all other claims, the date on
which the action complained of occurred. Additionally, upon denial of an appeal
pursuant to Section 7.2(b), a Participant or Beneficiary will have 90 days
within which to bring suit for any claim related to such denied appeal; any such
suit initiated after such 90-day period will be precluded.
7.2    Claim Procedure.
  
(a)    Initial Claim. Claims for benefits under the Plan may be filed in writing
with the Administrative Committee on forms or in such other written documents
(if any) as the Administrative Committee may prescribe. The Administrative
Committee will furnish to the claimant written notice of the disposition of a
claim within 90 days after the application therefor is filed; provided, if
special circumstances require an extension, the Administrative Committee may
extend such 90-day period by up to an additional 90 days, by providing a notice
of such extension to the claimant before the end of the initial 90-day period.
In the event the claim is denied, the notice of the disposition of the claim
will provide the specific reasons for the denial, citations of the pertinent
provisions of the Plan, and, where appropriate, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review (where
appropriate), and a statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse determination on review.


(b)    Appeal. Any Participant or Beneficiary who has been denied a benefit, or
his duly authorized representative, will be entitled, upon request to the
Administrative Committee, to appeal the denial of his claim. The claimant (or
his duly authorized representative) may review pertinent documents related to
the Plan and in the Administrative Committee’s possession in order to prepare
the appeal. The request for review, together with a written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 60 days after receipt of the written notification of denial of a claim
provided for in subsection (a). The Administrative Committee’s decision will be
made within 60 days following the filing of the request for review; provided, if
special circumstances require an extension, the Administrative Committee may
extend such 60-day period by up to an additional 60 days, by providing a notice
of such extension to the claimant before the end of the initial 60-day period.
If unfavorable, the notice of decision will explain the reasons for denial,
indicate the provisions

35

--------------------------------------------------------------------------------







of the Plan or other documents used to arrive at the decision, and state the
claimant’s right to bring a civil action under ERISA Section 502(a).
7.3    Satisfaction of Claims.
  
Any payment to a Participant or Beneficiary will to the extent thereof be in
full satisfaction of all claims hereunder against the Administrative Committee
and the Participating Companies, any of whom may require such Participant or
Beneficiary, as a condition to such payment, to execute a receipt and release
therefor in such form as will be determined by the Administrative Committee or
the Participating Companies. If receipt and release is required but the
Participant or Beneficiary (as applicable) does not provide such receipt and
release in a timely enough manner to permit a timely distribution in accordance
with the general timing of distribution provisions in the Plan, such payment
will be forfeited.

36

--------------------------------------------------------------------------------







ARTICLE VIII
SOURCE OF FUNDS; TRUST


8.1    Source of Funds.
  
Except as provided in this Section and Section 8.2 (relating to the Trust), each
Participating Company will provide the benefits described in the Plan from its
general assets. However, to the extent that funds in such Trust allocable to the
benefits payable under the Plan are sufficient, the Trust assets may be used to
pay benefits under the Plan. If such Trust assets are not sufficient to pay all
benefits due under the Plan, then the appropriate Participating Company will
have the obligation, and the Participant or Beneficiary who is due such benefits
will look to such Participating Company to provide such benefits.
8.2    Trust.
  
(a)    Establishment. To the extent determined by the Controlling Company, the
Participating Companies will transfer the funds necessary to fund benefits
accrued hereunder to the Trustee to be held and administered by the Trustee
pursuant to the terms of the Trust Agreement. Except as otherwise provided in
the Trust Agreement, each transfer into the Trust Fund will be irrevocable as
long as a Participating Company has any liability or obligations under the Plan
to pay benefits, such that the Trust property is in no way subject to use by the
Participating Company; provided, it is the intent of the Controlling Company
that the assets held by the Trust are and will remain at all times subject to
the claims of the general creditors of the Participating Companies.


(b)    Distributions. Pursuant to the Trust Agreement, the Trustee will make
payments to Plan Participants and Beneficiaries in accordance with a payment
schedule provided by the Participating Company. The Participating Company will
make provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and will pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Participating Company.


(c)    Status of the Trust. No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of the Participating
Companies other than as a general, unsecured creditor. Accordingly, a
Participating Company will not grant a security interest in the assets held by
the Trust in favor of the Participants, Beneficiaries or any creditor.


(d)    Change in Control. Notwithstanding anything in this Article to the
contrary, in the event of a Change in Control, each of the Participating
Companies will immediately transfer to the Trustee an amount equal to the
aggregate of all benefit amounts (determined as of the Valuation Date as of
which the Change in Control occurs) of all Participants for which such
Participating Company is liable for payment in accordance with the terms of
Section 3.1(c). The funds so transferred will be held and administered by the
Trustee pursuant to the terms of the Trust Agreement and the foregoing
provisions of this Section.

37

--------------------------------------------------------------------------------







8.3    Funding Prohibition under Certain Circumstances.


Notwithstanding anything in this Article to the contrary, no assets will be set
aside to fund benefits under the Plan if such setting aside would be treated as
a transfer of property under Code Section 83 pursuant to Code Section 409A(b).

38

--------------------------------------------------------------------------------







ARTICLE IX
ADMINISTRATIVE AND RETIREMENT PLANS INVESTMENT COMMITTEES


9.1    Action of Administrative Committee.
  
Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action will be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action. If a member of the committee is a Participant or
Beneficiary, he will not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the
Administrative Committee will choose a secretary who will keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or any
other written direction on behalf of the Administrative Committee.
9.2    Rights and Duties of Administrative Committee.
  
The Administrative Committee will administer the Plan and will have all the
powers necessary to accomplish that purpose, including (but not limited to) the
following:
(a)    To construe, interpret and administer the Plan;


(b)    To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;


(c)    To compute and certify to the Participating Company the amount and kinds
of benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;


(d)    To authorize all disbursements by the Participating Company pursuant to
the Plan;


(e)    To maintain all the necessary records of the administration of the Plan;


(f)    To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;


(g)    To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;


(h)    To have all powers elsewhere conferred upon it; and


(i)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.







39

--------------------------------------------------------------------------------







The Administrative Committee will have the exclusive right in its discretion to
construe and interpret the Plan, to decide all questions of eligibility for
benefits and to determine the amount of such benefits, and its decisions on such
matters will be final and conclusive on all parties.


9.3    Compensation, Indemnity and Liability.
  
The Administrative Committee and the Retirement Plans Investment Committee and
their members will serve as such without bond and without compensation for
services hereunder. All expenses of the Administrative Committee and Retirement
Plans Investment Committee will be paid by the Participating Companies. No
member of the committees will be liable for any act or omission of any other
member of the committees, nor for any act or omission on his own part, except
with regard to his own willful misconduct. The Participating Companies will
indemnify and hold harmless the Administrative Committee and the Retirement
Plans Investment Committee, and each member thereof, against any and all
expenses and liabilities, including reasonable legal fees and expenses, arising
out of his membership on the Administrative Committee and/or Retirement Plans
Investment Committee, excepting only expenses and liabilities arising out of his
own willful misconduct.
9.4    Retirement Plans Investment Committee.


(a)    Appointment. The Retirement Plans Investment Committee will initially
consist of those individuals who have been so appointed by the Board or one of
its Committees. A member may resign at any time by written resignation to the
remaining members of the Retirement Plans Investment Committee. Members of the
Retirement Plans Investment Committee may be added, removed and/or replaced
pursuant to the membership procedures that are established for the Retirement
Plans Investment Committee from time to time.


(b)    Duties. The Retirement Plans Investment Committee will have the following
responsibility and authority:


(i)    To appoint one or more persons to serve as investment manager with
respect to all or part of the Trust, if any; and


(ii)    To provide the Trustee with general investment policy guidelines and
directions to assist the Trustee respecting investments made pursuant to the
terms of the Plan.


9.5    Delegation and Discretion.


(a)    Delegation. The Board, the Compensation Committee, the Controlling
Company’s Chief Executive Officer, the Controlling Company’s Senior Human
Resources Officer, the Administrative Committee, and Retirement Plans Investment
Committee may delegate any authority or responsibilities they may have under the
Plan to any other person.


(b)    Discretion. The Board, the Compensation Committee, the Controlling
Company’s Chief Executive Officer, the Controlling Company’s Senior Human
Resources Officer, the Administrative Committee, and Retirement Plans Investment
Committee (and their designees) shall have full and complete discretion to
exercise all authority and carry out all

40

--------------------------------------------------------------------------------







responsibilities given to them under the Plan, and their decisions and actions
shall be binding on all Participants, Beneficiaries and other persons.

41

--------------------------------------------------------------------------------







ARTICLE X
AMENDMENT AND TERMINATION


10.1    Amendments.
  
The Administrative Committee will have the right, in its sole discretion, to
amend the Plan in whole or in part at any time and from time to time; provided,
any amendment that may result in significantly increased expenses under the Plan
must be approved by the Compensation Committee. Any amendment will be in writing
and executed by a duly authorized officer of the Controlling Company. An
amendment to the Plan may modify its terms in any respect whatsoever; provided,
no such action may reduce the amount already credited to a Participant’s Account
without the affected Participant’s written consent. All Participants and
Beneficiaries will be bound by such amendment.
10.2    Termination of Plan.
  
(a)    Freezing. The Controlling Company, through action of the Board or the
Compensation Committee, reserves the right to discontinue and freeze the Plan at
any time, for any reason. Any action to freeze the Plan will be taken by the
Board in the form of a written Plan amendment executed by a duly authorized
officer of the Controlling Company. Upon the freezing of the Plan, Salary
Deferral Elections and Annual Bonus Elections will not apply to Base Salary or
Annual Bonuses earned after the Plan Year in which the Plan is frozen.


(b)    Termination. The Controlling Company expects to continue the Plan but
reserves the right to terminate the Plan and fully distribute all Accounts under
the Plan at any time, for any reason; provided, the distribution of Post-409A
Accounts will be subject to the restrictions provided under Code Section 409A
(including, to the extent required by Code Section 409A, the 6-month delay that
applies to distributions to Key Employees following Separation from Service).
Any action to terminate the Plan will be taken by the Board or the Compensation
Committee in the form of a written Plan amendment executed by a duly authorized
officer of the Controlling Company. If the Plan is terminated, each Participant
will become 100 percent vested in his Account. Such termination will be binding
on all Participants and Beneficiaries.

42

--------------------------------------------------------------------------------







ARTICLE XI
MISCELLANEOUS


11.1    Beneficiary Designation.


(a)    General. Participants will designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.


(b)    No Designation or Designee Dead or Missing. In the event that:


(i)    a Participant dies without designating a Beneficiary;


(ii)    the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or


(iii)    the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within the maximum time limit for payment of benefits
to such person (or within 1 year from the date benefits are to be paid to such
person in the case of the Participant’s Pre-409A Account);


then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan will be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.


11.2    Distribution Pursuant to Domestic Relations Order.
  
Upon receipt of a valid domestic relations order (determined in accordance with
the rules applicable to a tax-qualified retirement plan under Code Section
401(a)) requiring the distribution of all or a portion of a Participant’s vested
Account to an alternate payee, the Administrative Committee will cause the
Controlling Company to pay a distribution to such alternate payee.
11.3    Taxation.
 
It is the intention of the Controlling Company that the benefits payable
hereunder will not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Company, or the Trust, as the case may be, to such
Participants or Beneficiaries. When such benefits are so paid, it is the
intention of the Controlling Company that they will be deductible by the
Participating Companies under Code Section 162. The Plan is intended to satisfy
the requirements of Code Section 409A with respect to Post-409A Accounts, the
Plan will be interpreted in all ways consistent with such intention, and the
Administrative Committee will use its reasonable best efforts to interpret and
administer the Plan in accordance with such requirements.

43

--------------------------------------------------------------------------------







11.4    Elections Prior to 2009.


To the extent not consistent with the terms of this Plan, Salary Deferral
Election forms and Annual Bonus Election forms submitted under the Plan prior to
the Effective Date for Plan Years beginning after December 31, 2004, will be
deemed modified to conform to the provisions of this document. Without limiting
the generality of the foregoing, (i) any reference to payment as soon as
administratively feasible following separation from service will be deemed to
mean within 90 days following separation from service; (ii) any statement that
the election will remain in effect for all future years until changed will be
deemed modified to conform to subsection 3.2(b); (iii) any statement that if
payments are less than $10,000 annually they will be paid in a single lump sum
will be modified to provide for the cash-out distributions described in
subsection 5.2(f) instead; and (iv) any statement that benefits will be paid
beginning on the first day of the calendar quarter following Separation from
Service will be deemed to provide for payment within 90 days after Separation
from Service instead.
11.5    No Employment Contract.


Nothing herein contained is intended to be nor will be construed as constituting
a contract or other arrangement between a Participating Company and any
Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.
11.6    Headings.
 
The headings of the various articles and sections in the Plan are solely for
convenience and will not be relied upon in construing any provisions hereof. Any
reference to a section will refer to a section of the Plan unless specified
otherwise.
11.7    Gender and Number.
 
Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
11.8    Assignment of Benefits.


The right of a Participant or his Beneficiary to receive payments under the Plan
may not be anticipated, alienated, sold, transferred, pledged, encumbered,
attached or garnished by creditors of such Participant or Beneficiary, except:
(i) by will or by the laws of descent and distribution and then only to the
extent permitted under the terms of the Plan; or (ii) pursuant to a valid
domestic relations order, in accordance with Section 11.2.
11.9    Legally Incompetent.
 
The Administrative Committee, in its sole discretion, may direct that payment be
made to an incompetent or disabled person, whether because of minority or mental
or physical disability, to the guardian of such person or to the person having
custody of such person, without

44

--------------------------------------------------------------------------------







further liability on the part of the Participating Company for the amount of
such payment to the person on whose account such payment is made.
11.10    Governing Law.
  
The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument are held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective.


IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the 20th day of August, 2015.




AFLAC INCORPORATED
 
 
 
By:
 /s/ Daniel P. Amos
 
 
 
Title:
 Chairman and CEO






45

--------------------------------------------------------------------------------







EXHIBIT A




Participating Companies
(See §1.36)


Company Names
 
Effective Date
 
 
 
 
 
Communicorp, Inc.
 
Original Effective Date of the Plan
 
 
 
 
 
American Family Life Assurance
 
Original Effective Date of the Plan
Company of New York
 
 
 
 
 
 
 
 
American Family Life Assurance
 
Original Effective Date of the Plan
Company of Columbus
 
 
 
 
 
 
 
 
AFLAC International, Inc.
 
Original Effective Date of the Plan
 
 
 
 
 
Continental American Insurance
 
August 1, 2010
Company
 
 
 
 
 
 
 
 
Aflac Benefit Advisors, Inc.
 
February 2, 2012
(formerly Aflac Benefit Solutions, Inc.)
 
 
 




A-1